 


113 HRES 21 EH: 
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 21 
In the House of Representatives, U. S.,

January 14, 2013
 
RESOLUTION 
 
 
 
That at 10:30 a.m. on Monday, January 21, 2013, the House shall proceed to the West Front of the Capitol for the purpose of attending the inaugural ceremonies of the President and Vice President of the United States; and that upon the conclusion of the ceremonies the House stands adjourned until 10 a.m. on Tuesday, January 22, 2013 for morning-hour debate and noon for legislative business. 
 
Karen L. Haas,Clerk.
